UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARIA JUANA QUIZHPI GUAMAN,

                                 Plaintiff,
                                                                  No. 19-CV-11663 (KMK)
            -v-
                                                                  ORDER OF DISMISSAL
 ROCKLAND COUNTY,

                                 Defendant. 1




KENNETH M. KARAS, District Judge:

        Pro se Plaintiff Maria Juana Quizhpi Guaman ("Plaintiff') brought this Action against

Defendant Rockland County ("Defendant"), seeking damages for violations of her rights under

the Fourth Amendment. Plaintiff filed her complaint on December 19, 2019, and filed an

Application to proceed in forrna pauperis the same day. (Dkt. Nos . 1-2.) On January 21 , 2020,

in forrna pauperis status was granted. (Dkt. No. 3.)

       On January 27, 2020, the Court issued an Order directing Plaintiff to show cause, by

February 27, 2020, why the case should not be dismissed, pursuant to 28 U.S .C. § 1915(e)(2)(B),

for failure to state a claim. (Dkt. No. 5.) See Livingston v. Adirondack Beverage Co., 141 F.3d

434, 437 (2d Cir. 1998) (noting that claims brought by plaintiffs proceeding in forrna pauperis

may be dismissed where the claim is "based on an indisputably meritless legal theory").

       On February 26, 2020, Plaintiff filed a request for an extension. (Dkt. No. 6.) Two days

later, Plaintiff filed an affidavit providing greater detail about the alleged incident. (Dkt. No. 8.)



        1
         Plaintiff initially named Rockland County Sherriff s Department as Defendant.
However, pursuant to the Court' s duty to construe prose pleadings liberally, see Harris v. Mills ,
~72 F.3d 66 1 72 \2d Cir. 2009), and its power to substitute parties "on just terms," see Fed. R.
Civ. P. 21, the Court substituted Rockland County as r>efendani. (9ee DH. N6. ~.)
The affidavit did not, however, address the substantive pleading deficiencies identified by the

Court, namely a failure to plead Defendant's personal involvement in the alleged constitutional

violation. (See 0kt. Nos. 5, 8.) On March 2, 2020, the Court granted Plaintiffs request for an

extension, setting a new deadline of March 16, 2020 to respond to the Court's January 27, 2020

Order to Show Cause. (0kt. No. 7.) Plaintiff has provided no further response.

         Accordingly, for substantially the reasons stated in its Order to Show Cause of January

27, 2020, the case is dismissed without prejudice. See Turner v. Cimorelli, No. 20-CV-0643,

2020 WL 1033594, at *2 (S.D.N.Y. Mar. 2, 2020) (dismissing a case under§ 1915(e)(2)(B) for

failure to plead personal involvement of the defendants); Wen-Hwa Shieh v. Rodriguez, No. 19-

CV-5306, 2020 WL 764247, at *3 (S.D.N.Y. Feb. 14, 2020) (same).

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:           March i. ~ , 2020
                 White Plains, New York




                                                   2
